Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 21-28 were previously pending and subject to the non-final office action mailed November 26th, 2021. In the Response, submitted February 23rd, 2022, claims 21 and 25 were amended, claims 29-40 were added, and no new matter was added. Therefore, claims 21-40 are currently pending and subject to the following Final office action.

	Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 23rd, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the 35 U.S.C. § 112 rejection of claim 25 have been fully considered and are found to be persuasive. The amendments to claim 25 have overcome each and every §112 rejection that was previously set forth. Accordingly, the 35 U.S.C. §112 rejection of claim 25 has been withdrawn. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response concerning the 35 U.S.C. § 101 rejection of claims 21-28 have been fully considered but are found not persuasive and are moot in view of the amended 35 U.S.C. § 101 rejection of claims 21-40 that may be found starting on page 8 of this final office action. 
	On page 8 of the Response, the Applicant submits “it is especially clear that at least step (e) cannot be practically performed in the human mind because the human mind is not equipped to perform geographic proximity determinations using geolocation system”. The Examiner notes that the claim feature for “electronically determining using the geolocation system, that there are third parties that are not in the venue” is not considered to be an abstract idea under the Prong One analysis. However, the limitation, in part, directed towards determining that there are third parties that are not in the venue and that are within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event is considered to recite a mental process. In particular, this limitation, in part, recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer […] examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept.” (see MPEP 2106.04 (a)(2)(III)(C)). As such, the claimed geolocation system for determining the location of third parties is considered to be an additional element that is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	On page 10 of the Response, the Applicant submits “the claimed invention is distinct from the invention in Electric Power Group […] In contrast, the present claims advance an existing technical field -the electronic management of tickets, as discussed in detail throughout the application […] by computer processes involving specific steps electronic location tracking and electronic information transmission to improve the electronic management of the tickets to improvement the efficient distribution thereof- and do not simply gather and analyze information”. The Examiner respectfully disagrees that the claims “advance an existing technical field” and do not recite limitations directed towards gathering and analyzing information. The claims, as a whole, are directed towards gathering location information of ticket holders and third parties using generic computing components (the geolocation system), analyzing the information to determine when a ticket holder has left the event, analyzing the information to determine which third parties are within a geographic proximity of the event, and offering the ticket holder’s ticket for resale to the third parties that are within the geographic proximity. These features clearly recite concepts of collecting information and evaluating/analyzing information in a manner that is analogous to human mental work. As discussed above, the geolocation system for determining the location of third parties is considered to be an additional element that is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically transmitting information (transmitting resale offers, tracking ticket holders/third parties, transmitting tickets to third parties, transmitting a record of the ticket to the venue) are considered to be insignificant extra-solution activity, where the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)).  
	Furthermore, the claims do not recite any limitations that reflect an improvement to a technical field or integrate the abstract idea with a particular machine. Although the Applicant submits that the claimed invention may “improve the electronic management of the tickets to improvement the efficient distribution thereof”, such features for improving ticket management and efficiency of ticket distribution by offering a departing ticket holder’s tickets for resale to third parties are not considered to be an improvement to a technology or technical field itself. In particular, the limitations that are purportedly improving the efficiency of ticket distribution and resale may be considered, at best, an improvement to the commercial interaction or mental process itself. The Examiner notes “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (see MPEP 2106.05(a)(II)).

	On page 11 of the Response, the Applicant submits “electronic management of ticket is undoubtedly a technical field, and one that is improved and expanded by the subject matter of claim 21 as a whole […] The Examiner ignores that the claim should be analyzed as a whole, and is in clear error for simply addressing the individual steps […] The steps of claim 21 taken as a whole – including for example the electronic location tracking of a ticket holder at a venue, electronic geographic proximity determination of third parties outside of the venue and the electronic processing and transmission of resale ticket rights – improve the technical field  of electronic ticket management by resolving this problem”. 
	The Examiner respectfully disagrees that claim 21, taken as a whole, recites any additional elements that integrate the abstract idea into a practical application. As discussed above, claim 21, as a whole, is directed towards gathering location information of ticket holders and third parties using generic computing components (the geolocation system), gathering information about a ticket type/seat location of the ticket holder, gathering information to confirm that the ticket is valid, analyzing location information to determine when a ticket holder has left the event, analyzing the information to determine which third parties are within a geographic proximity of the event, offering the ticket holder’s ticket for resale to the third parties that are within the geographic proximity, processing a sale of the ticket, providing the resale ticket to the third party, and generating a record of the ticket. These features, as a whole, at least recite concepts of commercial interactions in the form of marketing, business relations, and sales activities (see MPEP 2106.04(a)(2)(II)). As discussed above, the geolocation system for determining the location of third parties is considered to be an additional element that is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically transmitting information (transmitting resale offers, tracking ticket holders/third parties, transmitting tickets to third parties, transmitting a record of the ticket to the venue) are considered to be insignificant extra-solution activity, where the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)).  Further, the Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application […] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception” (see MPEP 2106.04(d)(I)). 

	Furthermore, as discussed above, the claims do not recite any limitations that reflect an improvement to a technical field or integrate the abstract idea with a particular machine. Although the Applicant submits that the claimed invention may “improve the technical field of electronic ticket management” by providing features for improving ticket management and efficiency of ticket distribution, these features are not considered to be an improvement to a technology or technical field itself. In particular, the limitations that are purportedly improving the efficiency of ticket distribution and resale may be considered, at best, an improvement to the commercial interaction or mental process itself. The Examiner notes “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (see MPEP 2106.05(a)(II)).

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 12-17 of the Response concerning the 35 U.S.C. § 103 rejection of claims 21-28 have been fully considered but are found not persuasive and are moot in view of the amended 35 U.S.C. § 103 rejection of claims 21-40 that may be found starting on page 29 of this final office action. 

	On page 13 of the Response, the Applicant submits “Zamer describes a system for reselling tickets prior to the event or selling seat upgrades to existing ticket holder before and during the event […] The passages cited by the Examiner are explicit that a leaving user’s tickets are to be sold as upgrades to other attendees in the venue […] Thus, there is no disclosure in Zamer that relates to electronically offering, electronically transmitting, or electronically processing of resale right related to a previously vacated seat or space to third parties that are not in the venue to one of the third parties that is not in the venue”.
	The Examiner respectfully disagrees that Zamer does not disclose features for electronically offering, electronically transmitting, or electronically processing of resale right related to a previously vacated seat or space to third parties that are not in the venue to one of the third parties that is not in the venue. As indicated on page 16 of the Non-Final Office action mailed 11/26/2021, Zamer teaches a system that may determine that an event attendee has left or is leaving an event based on their detected location, where the event attendee may then be alerted with ticket resale options for offering their ticket to other users (¶ [0021]). Although the resale ticket may be offered to other attendees currently within the event venue, Zamer specifically discloses that “potential event attendees without tickets who are located near the venue […] can also be alerted” (¶ [0105]) about the resale tickets that are offered by the departing event attendees. As such, Zamer does indeed disclose features for electronically offering, electronically transmitting, or electronically processing of resale right related to a previously vacated seat or space to third parties that are not in the venue to one of the third parties that is not in the venue.

	On pages 14-17 of the Response, the Applicant submits that the prior art of record does not disclose or suggest the limitations of claims 28-30. In view of the amendments to the claims and the newly added claims 29-40, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 21-40 that may be found starting on page 29 herein.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 21-40 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 21-40 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 21 recites, in part: 
(a) [….] tracking a location of a ticket holder during the event […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). The Examiner further notes that “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

(b) during step (a), and based on said step of […] tracking, determining that the ticket holder is at the venue while the event is in progress.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). 

(c) during step (a), […] determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing […] information regarding whether a ticket has been previously used for entry.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

(d) during step (a) and after step (b), and based on said step of  […] tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

(e) during step (a), and after step (b), […] determining […] that there are third parties that are not in the venue and that are within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

(f) during step (a) and after step (d) and step (e), […] offering for resale the right to occupy a previously vacated seat or space to the third parties;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

(g) […] processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

(h) […] transmitting to the third party that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).
(i) […] transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Thus, claim 21 recites an abstract idea under the Step 2A Prong One analysis. Further, claims 22-28, by virtue of dependence, recite the same abstract ideas as claim 21. Furthermore, the following claims further recite an additional abstract idea. 



	Claim 23 recites, in part, “wherein the step (f) of […] offering resale further comprises the ticket holder offering the use of their seat or space for resale […]”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 25 recites, in part, “wherein the step (f) of electronically offering includes receiving, […] information from the handheld device for indicating the offer for resale and transmitting […] the offer for resale to a plurality of users that are identified as being within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event; and the step of […] processing includes receiving, from one of the plurality of users, information for processing the resale of the right to occupy a previously vacated seat or space”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).
	Claim 26 recites, in part, “wherein during step (a), after step (b) and prior to the […] offering step (f), the method includes prompting ticket holder to resell the right to occupy their seat or space and receiving authorization to resell the right to occupy a previously vacated seat or space”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 29 recites, in part: 
(a) [….] tracking a location of a ticket holder during the event […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). The Examiner further notes that “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

(b) during step (a), and based on said step of […] tracking, determining that the ticket holder is at the venue while the event is in progress.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). 

(c) during step (a), […] determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing […] information regarding whether a ticket has been previously used for entry.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

(d) during step (a) and after step (b), and based on said step of  […] tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

(e) during step (a), and after step (b), […] determining […] that there are third parties that are not in the venue and that are within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event thereby allowing an efficient transfer of the vacated seat or space to third parties; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 


(f) during step (a) and after step (d) and step (e), selectively sending a […] notification to only those third parties that are not in the venue and that are within a geographic proximity of the venue […] offering for resale the right to occupy the vacated seat or space from the ticket holder that is no longer at the event to the third parties that are not in the venue at a price approve by the ticket holder that is no longer at the event and has vacated the seat or space in the venue;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

(g) […] processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

(h) […] transmitting to the third party that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

(i) […] transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 30 recites, in part: 
(a) [….] tracking a location of a ticket holder during the event […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). The Examiner further notes that “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

(b) during step (a), and based on said step of […] tracking, determining that the ticket holder is at the venue while the event is in progress.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that can practically be performed in the human mind (see MPEP 2106.04 (a)(2)(III)). 

(c) during step (a), […] determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing […] information regarding whether a ticket has been previously used for entry.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 
(d) transmitting a proposed suggested price to the ticket holder for reselling the ticket holder’s seat or space in the venue, the proposed suggested price being set algorithmically based, or as a function of, at least one input, the proposed suggested price being overridable by the ticket holder within system and event level parameters;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

(e) receiving an acceptance of the proposed suggested price or a further price, if the proposed suggested price is overridden by the ticket holder, from the ticket holder;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

(f) during step (a) and after step (b), and based on said step of […] tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

(g) during step (a), and after step (b), […] determining […] that there are third parties that are not in the venue and that are within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

(h) during step (a) and after step (d) and step (e), […] offering for resale the right to occupy a previously vacated seat or space to the third parties;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

(i) […] processing the resale of the right to occupy a previously vacated seat or space;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

(j) […] transmitting to the third party that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).
(k) […] transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Thus, claim 30 recites an abstract idea under the Step 2A Prong One analysis. Further, claims 31-40, by virtue of dependence, recite the same abstract ideas as claim 30. Furthermore, the following claims further recite an additional abstract idea. 

	Claim 31 recites, in part, “after step (d) and before step € receiving an indication from the ticket holder that the proposed suggested price was overridden, and receiving an input of the further price”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 32 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, whether the venue is sold out”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 33 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, a number of other system users in the venue who have identified themselves as being potential early exits”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 34 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, a number of potential late arrivals”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 35 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, the weather at the time of the event”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 36 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, a score of the event if it is a sporting event”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 37 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, a time left in the event”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 38 recites, in part, “wherein the setting of the proposed suggested price being algorithmically is based on, or a function of, a number of transactions for the same event that have closed within the last 5 minutes”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 39 recites, in part, “after step (f) and prior to step (h), taking ownership of ticket information for the vacated seat or space in the venue”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 40 recites, in part, “setting a time limit on the validity of the ticket representing the resold right to occupy a previously vacated seat or space”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of performing sales activities and business relations (see MPEP 2106.04(a)(2)(II)).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 21-28 recite additional elements of one or more computers for implementing the method, electronically transmitting data (tracking a location, determining user locations/ticket types/seat locations, offering resales, processing resales, and transmitting tickets/records), a database that includes information regarding whether a ticket has been previously user for entry, a geolocation system that provides location information,  and electronically retrieving information from a memory (accessing a database). The one or more computers, database, and geolocation system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).Further, transmitting/receiving data over a network (tracking a location, determining user locations/ticket types/seat locations, offering resales, processing resales, and transmitting tickets/records) and retrieving information from a memory (accessing a database) are considered to be additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the geolocation system for providing location information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 22 recites the additional elements of a geolocation system, a geofencing system, a GPS system, and a beacon system. The geolocation system, geofencing system, GPS system, and beacon system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the geolocation system, geofencing system, GPS system, and beacon system are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h

	Claims 23-24 recite the additional elements of hand-held computing devices and features for transmitting data over a network (a ticket holder electronically offering their seat or space for resale using the computing device).  The hand-held computing device is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 24 recites the additional elements of a handheld device, a mobile phone, a watch, and a tablet. The handheld device, mobile phone, watch, and tablet are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 25 recites the additional elements of a server and features for transmitting data over a network (receiving information at a server, transmitting information from a server to user computing devices, electronically processing received data). The server is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 27-28 recites the additional elements of a scannable bar code, QR code image of a ticket representing the right to occupy a previously vacated seat or space, and transmitting data over a network (transmitting the scannable bar code or QR code image of a ticket). The electronically transmitted scannable barcodes and QR code images are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 28 recites the additional elements of a scannable QR code image and features for transmitting data over a network (the QR code image changing within a time interval). The electronically transmitted scannable QR code image is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered to be an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 29 recites additional elements of one or more computers for implementing the method, electronically transmitting data (tracking a location, determining user locations/ticket types/seat locations, sending push notifications to third parties, offering resales, processing resales, and transmitting tickets/records), a database that includes information regarding whether a ticket has been previously user for entry, a geolocation system that provides location information,  and electronically retrieving information from a memory (accessing a database). The one or more computers, database, and geolocation system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).Further, transmitting/receiving data over a network (tracking a location, determining user locations/ticket types/seat locations, sending push notifications to third parties, offering resales, processing resales, and transmitting tickets/records) and retrieving information from a memory (accessing a database) are considered to be additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the geolocation system for providing location information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 30-40 recite additional elements of one or more computers for implementing the method, electronically transmitting data (tracking a location, determining user locations/ticket types/seat locations, transmitting a proposed suggested price, offering resales, processing resales, and transmitting tickets/records), a database that includes information regarding whether a ticket has been previously user for entry, a geolocation system that provides location information,  and electronically retrieving information from a memory (accessing a database). The one or more computers, database, and geolocation system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).Further, transmitting/receiving data over a network (tracking a location, determining user locations/ticket types/seat locations, transmitting a proposed suggested price, offering resales, processing resales, and transmitting tickets/records) and retrieving information from a memory (accessing a database) are considered to be additional elements directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the geolocation system for providing location information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Accordingly, the computers, database, geolocation system, hand-held computing devices, mobile phones, watches, tablets, server, geofencing system, GPS system, beacon system, scannable barcodes, QR code images, scannable QR code images, features for transmitting data over a network, and features for electronically retrieving information from a memory do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 21-40 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 21-40 are merely left with a computer, database, geolocation system, hand-held computing devices, mobile phones, watches, tablets, server, geofencing system, GPS system, beacon system, scannable barcodes, QR code images, scannable QR code images, features for transmitting data over a network, and features for electronically retrieving information from a memory. 
	Claims 21-40 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 21-40 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The computers, database, geolocation system, hand-held computing devices, mobile phones, watches, tablets, server, geofencing system, GPS system, and beacon system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Further, the geolocation system for providing location information, geofencing system, GPS system, beacon system, and the electronically transmitted scannable barcodes, QR code images, and scannable QR code images are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 21-40, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 21-40 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 21-40 are rejected under 35 U.S.C § 101. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27, 29-32, 34, 37, and 39-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Zamer U.S. Publication No. 2015/0154571, hereafter known as Zamer, in view of Denker et al. U.S. Patent No. 10,366,373, hereafter known as Denker, in further view of Scarborough U.S. Publication No. 2014/0379390, hereafter known as Scarborough. 

Claim 21: Zamer teaches the following:
	A computerized method for authorizing access to a venue for an event while the event is in progress at a venue, comprises, using one or more computers:
Electronically tracking a location of a ticket holder during the event using a geolocation system;
	Zamer teaches “Devices, systems and methods are provided for performing activities related to the online sale, purchase, and resale of tickets to ticketed events […] can involve one or more devices in communication over a network.” (¶ [0018]). Further, Zamer teaches “Computing system 100 can include, among various devices, servers, databases and other elements, a client 102 that may comprise or employ one or more client devices 104, such as a laptop, a mobile computing device, a PC, and/or any other computing device “ (¶ [0028]).
	Zamer teaches “A ticket seller system can offer an enhanced event experience for user of the system by tracking the locations of ticketholders before and during an event” (See abstract, lines 1-3). Further, Zamer teaches “Location-based resale activities can include […] event-concurrent location-based resale activities […]” (¶ [0019]), where “event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). Further, Zamer teaches “a computing system adapted for implementing […] the location-based resale of tickets for ticketed events” (¶ [0027]). 
	Thus, Zamer teaches a system configured to track the location of ticketholders before and during an event via a GPS, such that the system may detect the location of an event attendee during an event and determine that they have left; equivalent to electronically tracking a location of a ticket holder during the event using a geolocation system.

During step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress;
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event” (¶ [0072]); ““event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). 
	Thus, Zamer teaches a system that may track the location of event attendees within a venue during an event, such that the system may either determine that the event attendee is within the event venue or determine that the event attendee is leaving so that they may be prompted to release their vacated seat within the venue; equivalent to during step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress. 

During step (a) and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue. 
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event.  It may be determined that a user has left or is leaving the event by determining, as examples, that the user has a location outside of venue 400 during an event, that the user is moving away from venue 400 during an event (as indicated by arrow 416), or that the user has made a purchase (e.g., using a payment server associated with the system) at a merchant that is located outside the venue during the event” (¶ [0072]). 
	Thus, Zamer teaches a system that may track the location of event attendees (user) within a venue during an event, such that the system may determine that the user has left an event if the user’s location is detected to be outside of the venue; equivalent to during step (a), and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue.  

During step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue […];
	Zamer teaches “a user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 may, for example, be an implementation of client device 104 of FIG. 1.” (¶ [0056]). Further, Zamer teaches “Potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application on their user devices” (¶ [0105]), where Zamer defines the term ‘near’ as ““near” location (e.g., a location within the predefined area around an event venue)” (¶ [0077]).  Further, Zamer teaches “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). 
	Thus, Zamer teaches a system that is configured to monitor the location of event attendees and potential event attendees. Further, the system may prompt an event attendee that has been determined to have left a venue to release (sell) their tickets to the ticket server, such that the resale ticket may subsequently be offered to other potential ticket purchasers. These potential ticket purchasers may be users who are determined to be outside of the venue and nearby (a location within a predefined area around an event venue) based on their location information; equivalent to during step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue.

 During step (a), and after step (d) and step (e), electronically offering for resale the right to occupy the previously vacated seat or space to the third parties that are not in the venue. 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]); “Event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event […] optionally alerting the leaving attendee of ticket resale options, and offering […] leaving attendee's seat to other attendees currently within the event venue” (¶ [0021]), where “potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application” (¶ [0105]).
	Thus, Zamer teaches a system that may determine when an event attendee is leaving an event and offering their ticket for resale to other potential event attendees without tickets that are detected as being located near the venue via a ticket server application; equivalent to during step (a), and after step (d) and step (e), electronically offering for resale the right to occupy a previously vacated seat or space to the third parties that are not in the venue.

Electronically processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue;
	Zamer teaches “Ticket server 330 can facilitate online ticket sales […] may include processing circuitry such as a processor 331 […] Processor 331 can access accounts such as a user account 333 and/or a venue account 334 […] Other accounts may also be accessible by processor 331, such as accounts of users selling tickets that include […] financial information that enables funds to be deposited into seller accounts when their tickets are sold” (¶ [0059]); “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]).
	Thus, Zamer teaches a ticket server that facilitates online ticket sales where users may either sell or buy tickets via a user device; equivalent to electronically processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue. 

Electronically transmitting to the third parties that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space. 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 can be any device or combination of devices that facilitate online ticket purchasing” (¶ [0056]). Further, Zamer teaches “the user can operate user device 320 to interact with ticket server 330 so that the user can select, purchase, and or sell tickets (e.g., new tickets, resale tickets, or upgrade tickets) online.” (¶ [0060]). Further, Zamer teaches that a user who is leaving an event is prompted to release (e.g., give up, and/or sell) vacated sets within venue for which the leaving user has ticket and the seat may be offered for sale (¶ [0073] - ¶ [0076]). Further, Zamer teaches “various users of a ticket server such as ticketholders 408, 410, 412, and 414 (e.g., […] or others to whom ticket purchasers have transferred their purchased tickets)” (¶ [0064]). 
	Thus, Zamer teaches that a potential attendee without tickets located outside a venue may purchase a resale ticket for a seat being offered by a departing event attendee and the resale ticket may be transferred by the departing event attendee via a ticket server application; equivalent to electronically transmitting to the third party that is not in the venue a ticket representing the resold right to occupy a previously vacated seat or space. 

	Although Zamer teaches a system that may continuously monitor, via GPS, the location of event attendees and potential event attendees outside of an event venue (equivalent to step (a)), Zamer does not explicitly teach electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. Further, Zamer does not teach electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.

	However, Denker teaches the following:
During step (a), electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. 
	Denker teaches “a ticket system enables users to verify the validity of tickets, to transfer or sell tickets to other users, and to buy tickets from other users.” (col. 4, lines 15-19). Further, Denker teaches “FIG. 2C illustrates one embodiment of a process of verifying a ticket. The process can be used to verify that a seller who sold a ticket via the system to a user has turned in a valid ticket.” (col. 18, lines 41-44). Further, Denker teaches “In order to ensure that valid tickets are being sold or resold, the system verifies whether a ticket that a user is trying to sell has in fact been previously issued or is still valid, and verifies the accuracy of a unique code or number assigned to each ticket […] The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system.” (col. 8, lines 56-64). Further, Denker teaches “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including […] seat identifier, ticket holder name […] and an indicator that as to whether the ticket has been used” (col. 12, lines 43-49), where “ tickets can be used to gain access to events” (col. 3, lines 40-41). 
	Thus, Denker teaches a system that is configured to verify the validity of a ticket that is to be sold/resold by a seller and transferred to buyers. In order to ensure that the tickets are valid before being resold, the system verifies whether the ticket has in fact been previously issued and still valid by accessing a ticket database with ticket information records, including unique codes assigned to tickets, seat identifiers, ticket holder names, and an indicator that as to whether the ticket has been used; equivalent to electronically determining a seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry.

Electronically transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space.
	Denker teaches “the system can keep a record of each transaction so that the system can track who the current ticket holder is, as well as who has previously held the ticket. “(col. 9, lines 20-24). Further, Denker teaches “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event. The ticket history can […] aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event […] “ (col. 6, lines 44-50) and “The administrator or operator of a Ticketed Item/Event (which may include, but not be limited to, a person at a venue location, a point of redemption, or an origin point of travel) can be informed of a change in holder or other status of the ticket via a message transmitted by the system over a computer network to a computer system associated with the administrator or Ticketed Item/Event.” (col. 6, lines 56-62). Further, “a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A.” (col. 12, lines 50-53). 
	Thus, Denker teaches a system that is configured to keep a record of each ticket purchase/selling transaction including a full history of the ticket, such as who the current ticket holder is and who previously held the ticket. Further, the record of each ticket may be transferred to a computer system associated with a venue; equivalent to electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer with the teachings of Denker by incorporating the features of verifying that a resale ticket for an event is valid and has been used before processing a resale and transmitting a ticket history record (including ticket transfers and resales) to the event venue, as taught by Denker, into the system of Zamer that facilitates ticket sales/resale transactions for users that have already entered a venue with their ticket. One of ordinary skill in the art would have been motivated to have incorporated such modifications for keeping records of ticket uses and verifying that a ticket is valid when one considers that “advantageously, this helps ensure that the seller does not use the ticket or sell the ticket to still another buyer” (col. 18, lines 44-46), as suggested by Denker. Further, one of ordinary skill in the art would have been motivated to make the modification of including the feature of transmitting a ticket history record, including information associated with ticket transfers for the seat, when one considers that “the ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event.” (col. 6, lines 46-50), as suggested by Denker. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Denker are compatible and applicable to the system of Zamer when one considers that they share capabilities and characteristics, namely they are both systems directed to enabling users to re-sell purchased tickets online via computer systems.

	Although Zamer teaches a system that is capable of determining that a ticketholder or user is likely to miss an event based on their location (¶ [0069]) and determine whether a potential event attendee is near an event venue based on their detected location, Zamer/Denker does not explicitly teach determining that there are third parties that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.  

	However, Scarborough teaches the following:
	[…] determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event; 
	Scarborough teaches “ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket […] ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.“ (¶ [0054]). Further, Scarborough teaches “locator 245 estimates a distance and/or time that each user is from an event location 815 […]  ticket-offer engine 215 defines potential ticket holder(s) as being those users from the set of users who are estimated to be able to attend the event, such that one or more surrendered tickets can be offered to these users.” (¶ [0081]). Scarborough teaches that the locator can determine location based on GPS information received from user devices (¶ [0042]).  
	Thus, Scarborough teaches a system comprising a ticket-offer engine that may offer a ticket to users who are estimated to be able to attend the event based on their distance from the event location that is determined via GPS; equivalent to determining using the geolocation system that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature that estimates if potential ticket purchasers will be able to attend an event based on their location so that surrendered tickets can be offered to these potential ticket purchasers, as taught by Scarborough, for the feature of determining if a user who already possesses tickets will be likely to attend an event as in the system of Zamer/Denker. One of ordinary skill in the art would have been motivated to make this modification by simple substitution, as described above, before the filing date of the claimed invention when one considers that such a modification could further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer. Further, one of ordinary skill in the art would have been motivated to make this modification for the purpose “to reach out to users most likely to be interested in attending an event due to their location” and “can reduce a number of unused tickets.” (¶ [0092]), as suggested by Scarborough. Further, one of ordinary skill in the art would have recognized that the teachings of Scarborough are compatible with the system of Zamer/Denker as they share capabilities and characteristics, namely they are both systems directed to offering tickets for sale to potential event attendees located near an event venue. 

Claim 22: Zamer/Denker/Scarborough teaches the limitations of claim 21. Further, Zamer teaches the following:
	Wherein the geolocation system being one of a geofencing system, a GPS system, and a beacon system.
	Zamer teaches “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]), “the location of the ticketholder may be determined using location data from a user device of the ticketholder (e.g., GPS data)” (¶ 0077]), “Client devices 104 generally may provide one or more client programs 106, such as system programs and application programs […] application programs may include […] location-based services (LBS) application (e.g., GPS, mapping, directions, point-of-interest, locator) […]” (¶ [0029]).  
	Thus, Zamer teaches a system ticket server that is configured to determine a user location based on location data received from a user device GPS; equivalent to wherein the geolocation system is a GPS system.

Claim 23: Zamer/Denker/Scarborough teaches the limitations of claim 21. Further, Zamer teaches the following:
	Wherein the step (f) of electronically offering resale further comprises the ticket holder offering the use of their seat or space for resale using a hand-held computing device.
	Zamer teaches “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). Further, Zamer teaches that the ticket server may send the user an alert via text, API, email, or the like, so that they may sell their ticket back to the venue or directly to other consumers on the server (¶ [0103]). Further, Zamer teaches the system may be executed on computing devices such as a smart phone, mobile phone, PDA, computing tablets, laptops, and more (¶ [0028], ¶ [0031] ¶ [0038], ¶ [0042]). Further, Zamer teaches “a user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events. User device 320 can be a mobile device such as a cellular telephone, a tablet computer” (¶ [0056]). 
	Thus, Zamer teaches a ticket server application that may be accessed by a user via a user device (such as a mobile device). Further, the system may prompt a user that is leaving an event to release/sell their ticket so that the ticket may be resold via the ticket server application; equivalent to wherein the step (f) of electronically offering resale further comprises the ticket holder offering the use of their seat or space for resale using a hand-held computing device.

Claim 24: Zamer/Denker/Scarborough teaches the limitations of claim 23. Further, Zamer teaches the following:
	Wherein the handheld device is a mobile phone, a watch, or a tablet. 
	Zamer teaches “computer system 200 suitable for implementing on one or more devices of the computing system in FIG. 1 […] a device that includes computer system 200 may comprise a personal computing device (e.g., a smart or mobile phone, a computing tablet, a personal computer, laptop, PDA, Bluetooth device, key FOB, badge, etc.) that is capable of communicating with a network […] each of the devices utilized by users, ticket providers, and payment providers may be implemented as computer system 200” (¶ [0038]). Further, Zamer teaches “execution of instruction sequences to practice the present disclosure may be performed by computer system 200“(¶ [0042]). 

	Claim 25: Zamer/Denker/Scarborough teaches the limitations of claim 3. Further, Zamer teaches the following:
	Wherein the step (f) of electronically offering includes receiving, at a server, information from the handheld device for indicating the offer for resale;
	Zamer teaches “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). Further, Zamer teaches that the ticket server may send the user an alert via text, API, email, or the like, so that they may sell their ticket back to the venue or directly to other consumers on the server (¶ [0103]). 
	Further, Zamer teaches “The activities, processes, steps, operations, and/or actions described in connection with FIGS. 5, 6, 7, and/or 8 can be performed by a system such as system 100 of FIG. 1 and/or a system having a ticket server”, where Fig. 6B shows that a user may be presented with options for selling back a ticket to a venue or other user directly on a ticket server; equivalent to the step of electronically offering includes receiving, at a server, information from the handheld device for indicating the offer for resale.

	Transmitting, from the server, the offer for resale to a plurality of users that are identified as being within a geographic proximity of the venue […];
	Zamer teaches “Event-concurrent location-based resale activities may be activities associated with reselling tickets to attendees who are currently at the event […] and offering, as upgrade tickets, the leaving attendee's seat to other attendees currently within the event venue “ (¶ [0021]). Further, Zamer teaches “potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application on their user devices“(¶ [0105]), where Zamer defines the term ‘near’ as a ““near” location (e.g., a location within the predefined area around an event venue)” (¶ [0077]). Further, Zamer teaches that the ticket server may be in communication with user devices and that the system may “determine the location of a ticket purchaser before and/or during an event and, based on the determined location, take suitable ticket resale action” (¶ [0047]). 
	Thus, Zamer teaches a system that may determine when an event attendee is leaving an event and offering their ticket for resale to other potential event attendees located near the venue via a ticket server application; equivalent to transmitting, from the server, the offer for resale to a plurality of users that are identified as being within a geographic proximity of the venue.

	And the step of electronically processing includes receiving, from one of the plurality of users, information for processing the resale of the right to occupy a previously vacated seat or space. 
	Zamer teaches “Ticket server 330 can facilitate online ticket sales […]” (¶ [0059]), “ step 704, the system may offer an upgrade ticket for a vacated seat of the leaving attendee to other attendees […]” (¶ [0109]), “ step 706, the system may receive payment from another attendee for the upgrade ticket […] system may receive payment from the other attendee via a payment app or ticket server app” (¶ [0110]), “step 708, the system may provide an electronic upgrade ticket to the other attendee that can be displayed on the user's mobile device so that the other attendee can gain access to the vacated seat” (¶ [0111]), “Ticket server 330 can facilitate online ticket sales […] may include processing circuitry such as a processor 331 […] Processor 331 can access accounts such as a user account 333 and/or a venue account 334 […] User account 333 can include information regarding the user (e.g., identification information, preferences, account numbers, […] purchased-ticket event information, attended event information, etc.) […] Other accounts may also be accessible by processor 331, such as accounts of users selling tickets that include […] financial information that enables funds to be deposited into seller accounts when their tickets are sold” (¶ [0059]). 
	Thus, Zamer teaches a ticket server configured to facilitate online ticket sales, such that an event attendee may sell their tickets to other potential attendees. Further, the ticket server may access account information associated with each system user and financial information that enables funds to be deposited into seller accounts when their tickets are sold; equivalent to the step of electronically processing includes receiving, from one of the plurality of users, information for processing the resale of the right to occupy a previously vacated seat or space.
	Although Zamer teaches a system that is capable of determining that a user is likely to miss an event based on their location (¶ [0069]) and offer tickets for resale to users that are within a vicinity of a venue, Zamer/Denker does not explicitly teach that the resale tickets are offered to users within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event. 

	However, Scarborough teaches the following:
	Transmitting, from the server, the offer for resale to a plurality of user that are identified a being within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event;
	Scarborough teaches “ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket […] ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.“ (¶ [0054]). Further, Scarborough teaches “locator 245 estimates a distance and/or time that each user is from an event location 815 […]  ticket-offer engine 215 defines potential ticket holder(s) as being those users from the set of users who are estimated to be able to attend the event, such that one or more surrendered tickets can be offered to these users.” (¶ [0081]). Scarborough teaches that the locator can determine location based on GPS information received from user devices (¶ [0042]).  
	Thus, Scarborough teaches a system comprising a ticket-offer engine that may offer a ticket to users who are estimated to be able to attend the event based on their distance from the event location; equivalent to transmitting, from the server, the offer for resale to a plurality of user that are identified a being within a geographic proximity of the venue such that they can arrive at the venue before the conclusion of the event.

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature that identifies and offers tickets to potential ticket buyers that are estimated to be able to attend an event based on their distance from the event location, as taught by Scarborough, for the feature of offering event tickets to users for sale who are located near the event venue as in the system of Zamer/Denker. One of ordinary skill in the art would have been motivated to make this modification by simple substitution, as described above, before the filing date of the claimed invention when one considers that such a modification could further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer. Further, one of ordinary skill in the art would have been motivated to make this modification for the purpose “to reach out to users most likely to be interested in attending an event due to their location” and “can reduce a number of unused tickets.” (¶ [0092]), as suggested by Scarborough. Further, one of ordinary skill in the art would have recognized that the teachings of Scarborough are compatible with the system of Zamer/Denker as they share capabilities and characteristics, namely they are both systems directed to offering tickets for sale to potential event attendees located near an event venue.

Claim 26: Zamer/Denker/Scarborough teaches the limitations of claim 1. Further, Zamer teaches the following:
	Wherein during step (a), after step (b), and prior to the electronically offering step, the method includes prompting the ticket holder to resell the right to occupy their seat or space and receiving authorization to resell the right to occupy a previously vacated seat or space. 
	Zamer teaches ““Once the event has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event.  It may be determined that a user has left or is leaving the event by determining, as examples, that the user has a location outside of venue 400 during an event” (¶ [0072]); “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). Further, Zamer teaches “a user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events. User device 320 can be a mobile device such as a cellular telephone, a tablet computer” (¶ [0056]).
	Thus, Zamer teaches a system that may continuously monitor the location of a user within an event, such that it may be determined when the user has left the event based on their location being outside of the venue. Further, once it is determined that the user has left the event, the user may be prompted to release the ticket and the user may choose to release the vacated seat. Subsequent to the user choosing to release their vacated seat, the resale ticket may be offered to other potential event attendees; equivalent to wherein during step (a), after step (b), and prior to the electronically offering step, the method includes prompting the ticket holder to resell the right to occupy their seat or space and receiving authorization to resell the right to occupy a previously vacated seat or space.  
	
Claim 27: Zamer/Denker/Scarborough teaches the limitations of claim 21. Further, Zamer teaches that tickets may be offered for resale to users without tickets near the venue (¶ [0105]) and “The user can operate user device 320 to interact with ticket server 330 so that the user can select, purchase, and or sell tickets (e.g., new tickets, resale tickets, or upgrade tickets) online” (¶ [0060]), equivalent to transmitting a ticket to a third party. However, Zamer does not explicitly teach transmitting a scannable bar code or QR code image of a ticket representing the right to occupy a previously vacated seat or space to the third party.

	However, Denker teaches the following:
	Wherein the step of transmitting to the third party includes transmitting a scannable bar code or QR code image of a ticket representing the right to occupy a previously vacated seat or space. 
	Denker teaches “a ticket system enables users to verify the validity of tickets, to transfer or sell tickets to other users, and to buy tickets from other users.” (col. 4, lines 15-19); “tickets can be used to gain access to events” (col. 3, lines 40-41); “ticket holders (the “Sender”) can electronically transfer a ticket to another person (the “Recipient”) […] The Sender, or the system, then communicates to the Recipient that the Sender is trying to, or is forwarding a ticket, including associated admission rights or authorizations, to the Recipient […] The communication can include a system-generated new ticket to the Recipient with a barcode identifier […] and/or information that can be used to gain access to the event, such as a code that can be used to gain admission” (col. 8, lines 66 – col. 9, lines 13); “For example, the code can be […] scanned via an optical barcode scanner” (col. 9, lines 40-44); “ticketing system 120A then generates a new barcode which will be associated with the new ticket to be issued to the second user” (col. 15, lines 65-67). 
	Thus, Denker teaches a system wherein a first user may sell tickets to other users. When a ticket is resold by a first user to a second user, the system may generate new ticket with a new scannable barcode that is subsequently electronically transferred to the second user such that they may gain entry to the event; equivalent to wherein the step of transmitting to the third party includes transmitting a scannable bar code or QR code image of a ticket representing the right to occupy a previously vacated seat or space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer with the teachings of Denker by incorporating the features for electronically transferring a resale ticket with a scannable barcode to a buyer such that they may gain entry to an event, as taught by Denker, into the system of Zamer that is configured to facilitate the resale of event seating rights such that an event attendee can sell/transfer their seat rights to a potential event attendee located outside of the venue.  One of ordinary skill in the art would have been motivated to modify the resale tickets provided in the system of Zamer to include a scannable barcode when one considers a “barcode is intended to be scanned at an event site […] to prevent the ticket from being reused” (col. 23, lines 21-24), as suggested by Denker. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Denker are compatible and applicable to the system of Zamer when one considers that they share capabilities and characteristics, namely they are both systems directed to enabling users to re-sell purchased tickets online via computer systems.

Claim 29: Zamer teaches the following:
	A computerized method for authorizing access to a venue for an event while the event is in progress at a venue, comprises, using one or more computers:
Electronically tracking a location of a ticket holder during the event using a geolocation system;
	Zamer teaches “Devices, systems and methods are provided for performing activities related to the online sale, purchase, and resale of tickets to ticketed events […] can involve one or more devices in communication over a network.” (¶ [0018]). Further, Zamer teaches “Computing system 100 can include, among various devices, servers, databases and other elements, a client 102 that may comprise or employ one or more client devices 104, such as a laptop, a mobile computing device, a PC, and/or any other computing device “ (¶ [0028]).
	Zamer teaches “A ticket seller system can offer an enhanced event experience for user of the system by tracking the locations of ticketholders before and during an event” (See abstract, lines 1-3). Further, Zamer teaches “Location-based resale activities can include […] event-concurrent location-based resale activities […]” (¶ [0019]), where “event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). Further, Zamer teaches “a computing system adapted for implementing […] the location-based resale of tickets for ticketed events” (¶ [0027]). 
	Thus, Zamer teaches a system configured to track the location of ticketholders before and during an event via a GPS, such that the system may detect the location of an event attendee during an event and determine that they have left; equivalent to electronically tracking a location of a ticket holder during the event using a geolocation system.

During step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress;
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event” (¶ [0072]); ““event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). 
	Thus, Zamer teaches a system that may track the location of event attendees within a venue during an event, such that the system may either determine that the event attendee is within the event venue or determine that the event attendee is leaving so that they may be prompted to release their vacated seat within the venue; equivalent to during step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress. 

During step (a) and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue. 
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event.  It may be determined that a user has left or is leaving the event by determining, as examples, that the user has a location outside of venue 400 during an event, that the user is moving away from venue 400 during an event (as indicated by arrow 416), or that the user has made a purchase (e.g., using a payment server associated with the system) at a merchant that is located outside the venue during the event” (¶ [0072]). 
	Thus, Zamer teaches a system that may track the location of event attendees (user) within a venue during an event, such that the system may determine that the user has left an event if the user’s location is detected to be outside of the venue; equivalent to during step (a), and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue.  

During step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue […];
	Zamer teaches “a user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 may, for example, be an implementation of client device 104 of FIG. 1.” (¶ [0056]). Further, Zamer teaches “Potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application on their user devices” (¶ [0105]), where Zamer defines the term ‘near’ as ““near” location (e.g., a location within the predefined area around an event venue)” (¶ [0077]).  Further, Zamer teaches “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). 
	Thus, Zamer teaches a system that is configured to monitor the location of event attendees and potential event attendees. Further, the system may prompt an event attendee that has been determined to have left a venue to release (sell) their tickets to the ticket server, such that the resale ticket may subsequently be offered to other potential ticket purchasers. These potential ticket purchasers may be users who are determined to be outside of the venue and nearby (a location within a predefined area around an event venue) based on their location information; equivalent to during step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue.

 During step (a), and after step (d) and step (e), sending a push notification to […] those third parties that are not in the venue and that are within the geographic proximity of the venue electronically offering for resale the right to occupy the vacated seat or space from the ticket holder that is no longer at the event to the third parties that are not in the venue at a price approved by the ticket holder that is no longer at the event has vacated the seat or space in the venue. 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]); “Event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event […] optionally alerting the leaving attendee of ticket resale options, and offering […] leaving attendee's seat to other attendees currently within the event venue” (¶ [0021]); “potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application their user devices ” (¶ [0105]); “At step 628, the system may take suitable ticket buyback action. Ticket buyback action may include offering options to the user (e.g., via a user alert) for selling the ticket back to the venue or directly to other consumers on a ticket server […] For example, a ticket server may send the user an alert (e.g., via text message, API, email, or the like) with text stating “Would you like to sell your ticket back to the venue since it looks like you won't make the show?” If the user chooses to sell back the ticket, the system may facilitate buyback of the ticket by the venue or by another buyer. Buyback actions may include buying back the ticket from the user at a reduced price, at a face value price, at an increased price, at a price determined by market conditions (e.g., the popularity of the event), or at any suitable price” (¶ [0103]). 
	Thus, Zamer teaches a system that may determine when an event attendee is leaving an event, offer an option to the event attendee to resell their ticket to other buyers at a particular price, receive an indication that the event attendee would like to resell their ticket (at the indicated price), and alert potential attendees located outside of the venue without tickets via their user devices about the resell tickets; equivalent to sending a push notification to those third parties that are not in the venue and that are within the geographic proximity of the venue electronically offering for resale the right to occupy the vacated seat or space from the ticket holder that is no longer at the event to the third parties that are not in the venue at a price approved by the ticket holder that is no longer at the event has vacated the seat or space in the venue.

Electronically processing the resale of the right to occupy a previously vacated seat or space;
	Zamer teaches “Ticket server 330 can facilitate online ticket sales […] may include processing circuitry such as a processor 331 […] Processor 331 can access accounts such as a user account 333 and/or a venue account 334 […] Other accounts may also be accessible by processor 331, such as accounts of users selling tickets that include […] financial information that enables funds to be deposited into seller accounts when their tickets are sold” (¶ [0059]); “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]).
	Thus, Zamer teaches a ticket server that facilitates online ticket sales where users may either sell or buy tickets via a user device; equivalent to electronically processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue. 
Electronically transmitting to the third parties that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space. 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 can be any device or combination of devices that facilitate online ticket purchasing” (¶ [0056]). Further, Zamer teaches “the user can operate user device 320 to interact with ticket server 330 so that the user can select, purchase, and or sell tickets (e.g., new tickets, resale tickets, or upgrade tickets) online.” (¶ [0060]). Further, Zamer teaches that a user who is leaving an event is prompted to release (e.g., give up, and/or sell) vacated sets within venue for which the leaving user has ticket and the seat may be offered for sale (¶ [0073] - ¶ [0076]). Further, Zamer teaches “various users of a ticket server such as ticketholders 408, 410, 412, and 414 (e.g., […] or others to whom ticket purchasers have transferred their purchased tickets)” (¶ [0064]). 
	Thus, Zamer teaches that a potential attendee without tickets located outside a venue may purchase a resale ticket for a seat being offered by a departing event attendee and the resale ticket may be transferred by the departing event attendee via a ticket server application; equivalent to electronically transmitting to the third party that is not in the venue a ticket representing the resold right to occupy a previously vacated seat or space. 

	Although Zamer teaches a system that may continuously monitor, via GPS, the location of event attendees and potential event attendees outside of an event venue (equivalent to step (a)), Zamer does not explicitly teach electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. Further, Zamer does not teach electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.

	However, Denker teaches the following:
During step (a), electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. 
	Denker teaches “a ticket system enables users to verify the validity of tickets, to transfer or sell tickets to other users, and to buy tickets from other users.” (col. 4, lines 15-19). Further, Denker teaches “FIG. 2C illustrates one embodiment of a process of verifying a ticket. The process can be used to verify that a seller who sold a ticket via the system to a user has turned in a valid ticket.” (col. 18, lines 41-44). Further, Denker teaches “In order to ensure that valid tickets are being sold or resold, the system verifies whether a ticket that a user is trying to sell has in fact been previously issued or is still valid, and verifies the accuracy of a unique code or number assigned to each ticket […] The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system.” (col. 8, lines 56-64). Further, Denker teaches “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including […] seat identifier, ticket holder name […] and an indicator that as to whether the ticket has been used” (col. 12, lines 43-49), where “ tickets can be used to gain access to events” (col. 3, lines 40-41). 
	Thus, Denker teaches a system that is configured to verify the validity of a ticket that is to be sold/resold by a seller and transferred to buyers. In order to ensure that the tickets are valid before being resold, the system verifies whether the ticket has in fact been previously issued and still valid by accessing a ticket database with ticket information records, including unique codes assigned to tickets, seat identifiers, ticket holder names, and an indicator that as to whether the ticket has been used; equivalent to electronically determining a seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry.

Electronically transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space.
	Denker teaches “the system can keep a record of each transaction so that the system can track who the current ticket holder is, as well as who has previously held the ticket. “(col. 9, lines 20-24). Further, Denker teaches “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event. The ticket history can […] aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event […] “ (col. 6, lines 44-50) and “The administrator or operator of a Ticketed Item/Event (which may include, but not be limited to, a person at a venue location, a point of redemption, or an origin point of travel) can be informed of a change in holder or other status of the ticket via a message transmitted by the system over a computer network to a computer system associated with the administrator or Ticketed Item/Event.” (col. 6, lines 56-62). Further, “a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A.” (col. 12, lines 50-53). 
	Thus, Denker teaches a system that is configured to keep a record of each ticket purchase/selling transaction including a full history of the ticket, such as who the current ticket holder is and who previously held the ticket. Further, the record of each ticket may be transferred to a computer system associated with a venue; equivalent to electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer with the teachings of Denker by incorporating the features of verifying that a resale ticket for an event is valid and has been used before processing a resale and transmitting a ticket history record (including ticket transfers and resales) to the event venue, as taught by Denker, into the system of Zamer that facilitates ticket sales/resale transactions for users that have already entered a venue with their ticket. One of ordinary skill in the art would have been motivated to have incorporated such modifications for keeping records of ticket uses and verifying that a ticket is valid when one considers that “advantageously, this helps ensure that the seller does not use the ticket or sell the ticket to still another buyer” (col. 18, lines 44-46), as suggested by Denker. Further, one of ordinary skill in the art would have been motivated to make the modification of including the feature of transmitting a ticket history record, including information associated with ticket transfers for the seat, when one considers that “the ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event.” (col. 6, lines 46-50), as suggested by Denker. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Denker are compatible and applicable to the system of Zamer when one considers that they share capabilities and characteristics, namely they are both systems directed to enabling users to re-sell purchased tickets online via computer systems.

	Although Zamer teaches a system that is capable of determining that a ticketholder or user is likely to miss an event based on their location (¶ [0069]) and determine whether a potential event attendee is near an event venue based on their detected location, Zamer/Denker does not explicitly teach determining that there are third parties that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.  Further, although Zamer teaches a system that enables an event attendee to agree to reselling their ticket at a particular price and sending alerts to potential event attendees located outside of the venue when the resell tickets become available, Zamer/Denker does not explicitly teach sending a push notification to only those third parties that are not in the venue and that are within the geographic proximity of the venue.

	However, Scarborough teaches the following:
[…] determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event; 
	Scarborough teaches “ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket […] ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.“ (¶ [0054]). Further, Scarborough teaches “locator 245 estimates a distance and/or time that each user is from an event location 815 […]  ticket-offer engine 215 defines potential ticket holder(s) as being those users from the set of users who are estimated to be able to attend the event, such that one or more surrendered tickets can be offered to these users.” (¶ [0081]). Scarborough teaches that the locator can determine location based on GPS information received from user devices (¶ [0042]).  
	Thus, Scarborough teaches a system comprising a ticket-offer engine that may offer a ticket to users who are estimated to be able to attend the event based on their distance from the event location that is determined via GPS; equivalent to determining using the geolocation system that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.

[…] sending a push notification to only those third parties that are not in the venue and that are within the geographic proximity of the venue electronically offering for resale the right to occupy the vacated seat or space from the ticket holder […] to the third parties that are not in the venue at a price approved by the ticket holder that is no longer at the event has vacated the seat or space in the venue. 
	Scarborough teaches “Another illustrative ticket-surrender offer may state: “Based on your current location and parking congestion, we estimate that you will miss at least the first twenty minutes of the event. If you would like to attempt to resell your ticket to another user, click here to set your resale price. You will be notified if another user has accepted your resale offer within the next ten minutes.” (¶ [0050]); “Surrender-offer engine 250 can transmit the offer to a ticket holder. For example, the offer can be included in an email, message (e.g., text message), webpage text, or phone call (e.g., an automated phone call) and sent to the user's email account, phone or browser.” (¶ [0051]); “If surrender-offer engine 250 detects that the ticket holder has accepted the ticket-surrender offer, ticket assigner 230 can remove unassign the ticket to the user.” (¶ [0052]); “the ticket-offer engine 215 can then offer the ticket to users 105. A price of the ticket can be less than, equal to or more than the price of the ticket when it was purchased by the original ticket holder.” (¶ [0053]); “Ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket. In one instance, ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.” (¶ [0054]); “Ticket-offer engine 215 can then iteratively offer the ticket to users in the subset […] The offer can be presented to the users in a manner similar to that described above with respect to the initial offer to the original ticket holder” (¶ [0056]). 
	Thus, Scarborough teaches a system that is configured to receive an acceptance of an offer from a ticket holder that indicates an approved resale price that the ticket holder has agreed to resell their ticket for. The ticket may then be offered for sale to a particular subset of users via text message/email/phone call, such as back-up users without tickets that are located near the venue; equivalent to sending a push notification to only those third parties that are not in the venue and that are within the geographic proximity of the venue electronically offering for resale the right to occupy the vacated seat or space from the ticket holder to the third parties that are not in the venue at a price approved by the ticket holder that is no longer at the event has vacated the seat or space in the venue.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker with the teachings of Scarborough by incorporating the features for detecting potential ticket purchasers that will be able to attend an event based on their detected location so that surrendered tickets can be offered to these potential ticket purchasers and sending notifications to only these potential ticket holders indicating resale tickets with prices approved by the original ticket owner, as taught by Scarborough, into the system of Zamer/Denker that is configured to allow event attendees to resell their tickets to potential event attendees without tickets near the venue. One of ordinary skill in the art would have been motivated to make this modification, as described above, when one considers that such a modification could further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer. Further, one of ordinary skill in the art would have been motivated to make this modification for the purpose “to reach out to users most likely to be interested in attending an event due to their location” and “can reduce a number of unused tickets.” (¶ [0092]), as suggested by Scarborough. Further, one of ordinary skill in the art would have recognized that the teachings of Scarborough are compatible with the system of Zamer/Denker as they share capabilities and characteristics, namely they are both systems directed to offering tickets for sale to potential event attendees located near an event venue. 

Claim 30: Zamer teaches the following:
	A computerized method for authorizing access to a venue for an event while the event is in progress at a venue, comprises, using one or more computers:
Electronically tracking a location of a ticket holder during the event using a geolocation system;
	Zamer teaches “Devices, systems and methods are provided for performing activities related to the online sale, purchase, and resale of tickets to ticketed events […] can involve one or more devices in communication over a network.” (¶ [0018]). Further, Zamer teaches “Computing system 100 can include, among various devices, servers, databases and other elements, a client 102 that may comprise or employ one or more client devices 104, such as a laptop, a mobile computing device, a PC, and/or any other computing device “ (¶ [0028]).
	Zamer teaches “A ticket seller system can offer an enhanced event experience for user of the system by tracking the locations of ticketholders before and during an event” (See abstract, lines 1-3). Further, Zamer teaches “Location-based resale activities can include […] event-concurrent location-based resale activities […]” (¶ [0019]), where “event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). Further, Zamer teaches “a computing system adapted for implementing […] the location-based resale of tickets for ticketed events” (¶ [0027]). 
	Thus, Zamer teaches a system configured to track the location of ticketholders before and during an event via a GPS, such that the system may detect the location of an event attendee during an event and determine that they have left; equivalent to electronically tracking a location of a ticket holder during the event using a geolocation system.

During step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress;
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event” (¶ [0072]); ““event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event” (¶ [0021]); “the user may be prompted to release (e.g., give up, and/or sell) vacated seats within venue 400 for which the leaving user has tickets […] If the leaving user chooses to release the vacated seats, […] the vacated seats can be offered for sale” (¶ [0073]). 
	Thus, Zamer teaches a system that may track the location of event attendees within a venue during an event, such that the system may either determine that the event attendee is within the event venue or determine that the event attendee is leaving so that they may be prompted to release their vacated seat within the venue; equivalent to during step (a), and based on said step of electronically tracking, determining that the ticket holder is at the venue while the event is in progress. 

During step (a) and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue. 
	Zamer teaches “Once the even has started, the system may monitor the locations of users in and around venue […] a user 412 may be located within venue 400 during an event. During an event, it may also be determined that a user such as user 414 has left or is leaving the event.  It may be determined that a user has left or is leaving the event by determining, as examples, that the user has a location outside of venue 400 during an event, that the user is moving away from venue 400 during an event (as indicated by arrow 416), or that the user has made a purchase (e.g., using a payment server associated with the system) at a merchant that is located outside the venue during the event” (¶ [0072]). 
	Thus, Zamer teaches a system that may track the location of event attendees (user) within a venue during an event, such that the system may determine that the user has left an event if the user’s location is detected to be outside of the venue; equivalent to during step (a), and after step (b), and based on said step of electronically tracking, determining that the ticket holder is no longer at the event and thus has vacated a seat or space in the venue.  

During step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue […];
	Zamer teaches “a user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 may, for example, be an implementation of client device 104 of FIG. 1.” (¶ [0056]). Further, Zamer teaches “Potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application on their user devices” (¶ [0105]), where Zamer defines the term ‘near’ as ““near” location (e.g., a location within the predefined area around an event venue)” (¶ [0077]).  Further, Zamer teaches “ticket server 330 may have access to location information for a user based on location data from GPS 323.” (¶ [0058]). 
	Thus, Zamer teaches a system that is configured to monitor the location of event attendees and potential event attendees. Further, the system may prompt an event attendee that has been determined to have left a venue to release (sell) their tickets to the ticket server, such that the resale ticket may subsequently be offered to other potential ticket purchasers. These potential ticket purchasers may be users who are determined to be outside of the venue and nearby (a location within a predefined area around an event venue) based on their location information; equivalent to during step (a), and after step (b), electronically determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographic proximity of the venue.

 During step (a), and after step (d) and step (e), electronically offering for resale the right to occupy the previously vacated seat or space to the third parties; 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]); “Event-concurrent location-based resale activities may include determining, based on a detected location of an event attendee, that the event attendee has left or is leaving an event […] optionally alerting the leaving attendee of ticket resale options, and offering […] leaving attendee's seat to other attendees currently within the event venue” (¶ [0021]), where “potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted that new seats are available through, for example, a ticket server application” (¶ [0105]).
	Thus, Zamer teaches a system that may determine when an event attendee is leaving an event and offering their ticket for resale to other potential event attendees without tickets that are detected as being located near the venue via a ticket server application; equivalent to during step (a), and after step (d) and step (e), electronically offering for resale the right to occupy a previously vacated seat or space to the third parties that are not in the venue.

Electronically processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue;
	Zamer teaches “Ticket server 330 can facilitate online ticket sales […] may include processing circuitry such as a processor 331 […] Processor 331 can access accounts such as a user account 333 and/or a venue account 334 […] Other accounts may also be accessible by processor 331, such as accounts of users selling tickets that include […] financial information that enables funds to be deposited into seller accounts when their tickets are sold” (¶ [0059]); “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events.” (¶ [0056]).
	Thus, Zamer teaches a ticket server that facilitates online ticket sales where users may either sell or buy tickets via a user device; equivalent to electronically processing the resale of the right to occupy a previously vacated seat or space to one of the third parties that is not in the venue. 

Electronically transmitting to the third parties that is not in the venue a ticket representing the resold right to occupy the previously vacated seat or space. 
	Zamer teaches “A user (e.g., a potential ticket purchaser) can use a device such as a user device 320 to shop online for available tickets such as new tickets, resale tickets, and/or upgrade tickets for one or more events […] User device 320 can be any device or combination of devices that facilitate online ticket purchasing” (¶ [0056]). Further, Zamer teaches “the user can operate user device 320 to interact with ticket server 330 so that the user can select, purchase, and or sell tickets (e.g., new tickets, resale tickets, or upgrade tickets) online.” (¶ [0060]). Further, Zamer teaches that a user who is leaving an event is prompted to release (e.g., give up, and/or sell) vacated sets within venue for which the leaving user has ticket and the seat may be offered for sale (¶ [0073] - ¶ [0076]). Further, Zamer teaches “various users of a ticket server such as ticketholders 408, 410, 412, and 414 (e.g., […] or others to whom ticket purchasers have transferred their purchased tickets)” (¶ [0064]). 
	Thus, Zamer teaches that a potential attendee without tickets located outside a venue may purchase a resale ticket for a seat being offered by a departing event attendee and the resale ticket may be transferred by the departing event attendee via a ticket server application; equivalent to electronically transmitting to the third party that is not in the venue a ticket representing the resold right to occupy a previously vacated seat or space. 

	Although Zamer teaches a system that may continuously monitor, via GPS, the location of event attendees and potential event attendees outside of an event venue (equivalent to step (a)), Zamer does not explicitly teach electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. Further, Zamer does not explicitly teach transmitting a proposed suggested price being set algorithmically based on, or as a function of, at least one input, the proposed suggested price being overridable by the ticket holder within system and event level parameters and receiving an acceptance of the proposed suggested price or a further price, if the proposed suggested price is overridden by the ticket holder, from the ticket holder. Further, Zamer does not teach electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.

	However, Denker teaches the following:
During step (a), electronically determining a ticket type or seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry. 
	Denker teaches “a ticket system enables users to verify the validity of tickets, to transfer or sell tickets to other users, and to buy tickets from other users.” (col. 4, lines 15-19). Further, Denker teaches “FIG. 2C illustrates one embodiment of a process of verifying a ticket. The process can be used to verify that a seller who sold a ticket via the system to a user has turned in a valid ticket.” (col. 18, lines 41-44). Further, Denker teaches “In order to ensure that valid tickets are being sold or resold, the system verifies whether a ticket that a user is trying to sell has in fact been previously issued or is still valid, and verifies the accuracy of a unique code or number assigned to each ticket […] The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system.” (col. 8, lines 56-64). Further, Denker teaches “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including […] seat identifier, ticket holder name […] and an indicator that as to whether the ticket has been used” (col. 12, lines 43-49), where “ tickets can be used to gain access to events” (col. 3, lines 40-41). 
	Thus, Denker teaches a system that is configured to verify the validity of a ticket that is to be sold/resold by a seller and transferred to buyers. In order to ensure that the tickets are valid before being resold, the system verifies whether the ticket has in fact been previously issued and still valid by accessing a ticket database with ticket information records, including unique codes assigned to tickets, seat identifiers, ticket holder names, and an indicator that as to whether the ticket has been used; equivalent to electronically determining a seat location of the ticket holder and confirming that the ticket was validly issued and used for entry to the event by accessing a database that includes information regarding whether a ticket has been previously used for entry.

Transmitting a proposed suggested price being set algorithmically based on, or as a function of, at least one input, the proposed suggested price being overridable by the ticket holder within system and event level parameters; 
(e) receiving an acceptance of the proposed suggested price or a further price, if the proposed suggested price is overridden by the ticket holder, from the ticket holder; 
	Denker teaches “The system can retrieve average price asked, average price paid, and other metrics, related to different types of ticketing selling or offering activity through the system and can provide such information to users. The system can also suggest market prices for tickets based on past activity for similar tickets” (col. 8, lines 4-9); “The system can allow potential buyers or sellers to change the price offered either manually by logging in to modify their postings each time that they want to make price offer modifications, or automatically by entering data about frequencies and amounts of desired price increases or decreases.” (col. 8, lines 24-30); “Users can also access the system to change asking prices for tickets, to remove tickets from sale, or to set sale deadlines” (col. 7, lines 41-44); “ If the sale is prohibited because the seller was asking too high a price, the seller is notified by the system of the prohibition reason, and is informed of the maximum price or premium that the seller can charge for the ticket” (col. 10, lines 25-29). 
	Thus, Denker teaches a system that is configured to suggest a market price for a ticket based on past activity for similar tickets. A seller may then select/adjust a selling price for their ticket via the system based on either the suggested price or any price they desire (where the price may not exceed a maximum allowable price); equivalent to transmitting a proposed suggested price being set algorithmically based on, or as a function of, at least one input, the proposed suggested price being overridable by the ticket holder within system and event level parameters and receiving an acceptance of the proposed suggested price or a further price, if the proposed suggested price is overridden by the ticket holder, from the ticket holder.

Electronically transmitting to the venue a record of the ticket representing the resold right to occupy the previously vacated seat or space.
	Denker teaches “the system can keep a record of each transaction so that the system can track who the current ticket holder is, as well as who has previously held the ticket. “(col. 9, lines 20-24). Further, Denker teaches “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event. The ticket history can […] aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event […] “ (col. 6, lines 44-50) and “The administrator or operator of a Ticketed Item/Event (which may include, but not be limited to, a person at a venue location, a point of redemption, or an origin point of travel) can be informed of a change in holder or other status of the ticket via a message transmitted by the system over a computer network to a computer system associated with the administrator or Ticketed Item/Event.” (col. 6, lines 56-62). Further, “a ticket issuer, which can be a sports team, venue operator, ticketing agency, or the like, accesses the ticketing system via the router 116A.” (col. 12, lines 50-53). 
	Thus, Denker teaches a system that is configured to keep a record of each ticket purchase/selling transaction including a full history of the ticket, such as who the current ticket holder is and who previously held the ticket. Further, the record of each ticket may be transferred to a computer system associated with a venue; equivalent to electronically transmitting to the venue a record of the ticket representing the resold right to occupy a previously vacated seat or space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer with the teachings of Denker by incorporating the features of verifying that a resale ticket for an event is valid and has been used before processing a resale and transmitting a ticket history record (including ticket transfers and resales) to the event venue, as taught by Denker, into the system of Zamer that facilitates ticket sales/resale transactions for users that have already entered a venue with their ticket. Further, it would have been obvious to one of ordinary skill in the art to have modified the system of Zamer with the teachings of Denker by incorporating the features for suggesting a market price for a ticket based on past activity for similar tickets and enabling sellers to select/adjust a selling price for their ticket via the system based on either the suggested price or any price they desire, as taught by Denker.  One of ordinary skill in the art would have been motivated to have incorporated such modifications for keeping records of ticket uses and verifying that a ticket is valid when one considers that “advantageously, this helps ensure that the seller does not use the ticket or sell the ticket to still another buyer” (col. 18, lines 44-46), as suggested by Denker. Further, one of ordinary skill in the art would been motivated to incorporate the features for suggesting ticket prices to ticket sellers in order to “provide the user pricing help for the posting” (col. 17, lines17-18), as suggested by Denker. Further, one of ordinary skill in the art would have been motivated to make the modification of including the feature of transmitting a ticket history record, including information associated with ticket transfers for the seat, when one considers that “the ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event.” (col. 6, lines 46-50), as suggested by Denker. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Denker are compatible and applicable to the system of Zamer when one considers that they share capabilities and characteristics, namely they are both systems directed to enabling users to re-sell purchased tickets online via computer systems.

	Although Zamer teaches a system that is capable of determining that a ticketholder or user is likely to miss an event based on their location (¶ [0069]) and determine whether a potential event attendee is near an event venue based on their detected location, Zamer/Denker does not explicitly teach determining that there are third parties that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.  

	However, Scarborough teaches the following:
	[…] determining using the geolocation system, that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event; 
	Scarborough teaches “ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket […] ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.“ (¶ [0054]). Further, Scarborough teaches “locator 245 estimates a distance and/or time that each user is from an event location 815 […]  ticket-offer engine 215 defines potential ticket holder(s) as being those users from the set of users who are estimated to be able to attend the event, such that one or more surrendered tickets can be offered to these users.” (¶ [0081]). Scarborough teaches that the locator can determine location based on GPS information received from user devices (¶ [0042]).  
	Thus, Scarborough teaches a system comprising a ticket-offer engine that may offer a ticket to users who are estimated to be able to attend the event based on their distance from the event location that is determined via GPS; equivalent to determining using the geolocation system that there are third parties that are not in the venue and that are within a geographical proximity of the venue such that they can arrive at the venue before the conclusion of the event.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature that estimates if potential ticket purchasers will be able to attend an event based on their location so that surrendered tickets can be offered to these potential ticket purchasers, as taught by Scarborough, for the feature of determining if a user who already possesses tickets will be likely to attend an event as in the system of Zamer/Denker. One of ordinary skill in the art would have been motivated to make this modification by simple substitution, as described above, before the filing date of the claimed invention when one considers that such a modification could further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer. Further, one of ordinary skill in the art would have been motivated to make this modification for the purpose “to reach out to users most likely to be interested in attending an event due to their location” and “can reduce a number of unused tickets.” (¶ [0092]), as suggested by Scarborough. Further, one of ordinary skill in the art would have recognized that the teachings of Scarborough are compatible with the system of Zamer/Denker as they share capabilities and characteristics, namely they are both systems directed to offering tickets for sale to potential event attendees located near an event venue. 

Claim 31: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer does not explicitly teach, however Denker does teach, the following:

	After step (d) and before step (e) receiving an indication from the ticket holder that the proposed suggested price was overridden, and receiving an input of the further price. 
	Denker teaches “The system can retrieve average price asked, average price paid, and other metrics, related to different types of ticketing selling or offering activity through the system and can provide such information to users. The system can also suggest market prices for tickets based on past activity for similar tickets” (col. 8, lines 4-9); “The system can allow potential buyers or sellers to change the price offered either manually by logging in to modify their postings each time that they want to make price offer modifications, or automatically by entering data about frequencies and amounts of desired price increases or decreases.” (col. 8, lines 24-30); “Users can also access the system to change asking prices for tickets, to remove tickets from sale, or to set sale deadlines” (col. 7, lines 41-44); “If the sale is prohibited because the seller was asking too high a price, the seller is notified by the system of the prohibition reason, and is informed of the maximum price or premium that the seller can charge for the ticket” (col. 10, lines 25-29). 
	Thus, Denker teaches a system that is configured to suggest a market price for a ticket based on past activity for similar tickets. A seller may then select/adjust a selling price for their ticket via the system based on either the suggested price or any price they desire (where the price may not exceed a maximum allowable price); equivalent to after step (d) and before step (e) receiving an indication from the ticket holder that the proposed suggested price was overridden, and receiving an input of the further price.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer with the teachings of Denker by incorporating the features of suggesting a market price for a ticket based on past activity for similar tickets and enabling sellers to select/adjust a selling price for their ticket via the system based on either the suggested price or any price they desire, as taught by Denker. One of ordinary skill in the art would been motivated to make this modification with the purpose to “provide the user pricing help for the posting” (col. 17, lines17-18), as suggested by Denker. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Denker are compatible and applicable to the system of Zamer when one considers that they share capabilities and characteristics, namely they are both systems directed to enabling users to re-sell purchased tickets online via computer systems.

Claim 32: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker does not explicitly teach, however Scarborough does teach, the following:

	Wherein the setting of the proposed suggested price being algorithmically set is based on, or as a function of, whether the event is sold out. 
	Scarborough teaches “Another illustrative ticket-surrender offer may state: “Based on your current location and parking congestion, we estimate that you will miss at least the first twenty minutes of the event. If you would like to attempt to resell your ticket to another user, click here to set your resale price. You will be notified if another user has accepted your resale offer within the next ten minutes.” (¶ [0050]); “Surrender-offer engine 250 can transmit the offer to a ticket holder […] surrender-offer engine 250 can transmit multiple surrender offers to a ticket holder, which may be repeated transmissions of a same off or can vary in price” (¶ [0051]); “The price can be determined, e.g., based on how many tickets are available to the event” (¶ [0053]).
	Thus, Scarborough teaches a system configured to generate and provide an offer to a ticket holder to surrender their ticket to be resold to another user at a particular, agreed upon price. The price may be determined based on how many tickets are available to the event; equivalent to wherein the setting of the proposed suggested price being algorithmically set is based on, or as a function of, whether the event is sold out.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker with the teachings of Scarborough by incorporating the features for providing an offer to a ticket holder to surrender their ticket to be resold to another user at a particular, agreed upon price where the price may be determined based on how many tickets are available to the event, as taught by Scarborough, into the system of Zamer/Denker that is configured to suggest a market price for selling a ticket to ticket sellers. One of ordinary skill in the art would have been motivated to incorporate these features, as taught by Scarborough, into the system of Zamer/Denker with the purpose to further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer.

Claim 34: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer teaches the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of potential late arrivals. 
	Zamer teaches “the number of attendees wanting to upgrade may be determined. For example, the system may determine […] based on a queue of other attendees desiring upgrades (e.g., a list of attendees that have indicated using a ticket server app on their mobile devices that they are interested in upgrade tickets), an exact or approximate number of attendees that are interested in upgrades” (¶ [0114]); “The upgrade price may be determined based on the number of attendees wanting an upgrade […] For example, a relatively high number of attendees wanting an upgrade when a relatively large amount of time remains in the event may cause the system to set a relatively high price for an upgrade ticket” (¶ [0116]); “Potential event attendees without tickets who are located near the venue or who have previously expressed an interest in the event can also be alerted” (¶ [0105])
	 Thus, Zamer teaches a system configured to determine a price for a resale ticket, where the price may be determined based on a queue size of other attendees (or potential attendees outside of the venue who do not have tickets) that have indicated that they are interested in purchasing a ticket and a remaining time of the event; equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of potential late arrivals.

Claim 37: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer teaches the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a time left in the event. 
	Zamer teaches “the number of attendees wanting to upgrade may be determined. For example, the system may determine […] based on a queue of other attendees desiring upgrades (e.g., a list of attendees that have indicated using a ticket server app on their mobile devices that they are interested in upgrade tickets), an exact or approximate number of attendees that are interested in upgrades” (¶ [0114]); “The upgrade price may be determined based on the number of attendees wanting an upgrade, the time until the end of the event, or other suitable ticket marketing information. For example, a relatively high number of attendees wanting an upgrade when a relatively large amount of time remains in the event may cause the system to set a relatively high price for an upgrade ticket” (¶ [0116]).
	 Thus, Zamer teaches a system configured to determine a price for a resale ticket, where the price may be determined based on a remaining time of the event; equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a time left in the event.


Claim 39: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer teaches the following:
	After step (f) and prior to step (h), taking ownership of ticket information for the vacated the seat or space in the venue. 
	Zamer teaches “At step 628, the system may take suitable ticket buyback action. Ticket buyback action may include offering options to the user (e.g., via a user alert) for selling the ticket back to the venue or directly to other consumers on a ticket server […] If the user chooses to sell back the ticket, the system may facilitate buyback of the ticket by the venue or by another buyer. Buyback actions may include buying back the ticket from the user at a reduced price, at a face value price, at an increased price, at a price determined by market conditions (e.g., the popularity of the event), or at any suitable price” (¶ [0103]); “At step 630, the system may take suitable ticket resale action. For example, the system may facilitate selling of resale tickets (e.g., tickets that have been bought-back at step 628) for a venue or for the ticket server itself” (¶ [0104]). 
	Thus, Zamer teaches a system that is configured to buy back a ticket from a ticket holder, and subsequently resell the ticket to other system users after the ticket has been purchased from the initial ticket holder; equivalent to after step (f) and prior to step (h), taking ownership of ticket information for the vacated the seat or space in the venue.

Claim 40: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker does not explicitly teach, however Scarborough does teach, the following:
	Setting a time limit on the validity of the ticket representing the resold right to occupy a previously vacated seat or space. 
	Scarborough teaches “ticket-offer engine 215 can offer the ticket to all users, a subset of all users, all back-up users for the ticket or a subset of the back-up users for the ticket […] ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.“ (¶ [0054]); “Using the ticket management system 150, an event provider 115 can identify an event, a price of attending the event, a date or dates of the event, a location or locations of the event, etc […] Event provider 115 can identify a location of the event (e.g., a street address or venue name) and/or an expiration time (e.g., the ticket being invalid after Aug. 30, 2013)” (¶ [0026]); “Another illustrative ticket-surrender offer may state: “Based on your current location and parking congestion, we estimate that you will miss at least the first twenty minutes of the event. If you would like to attempt to resell your ticket to another user, click here to set your resale price” (¶ [0050]). 
	Thus, Scarborough teaches a system that allows users to resell event tickets to back-up users near the event, where the event identified/stored in the system may be associated with an expiration time (e.g. the ticket being invalid after Aug. 30, 2013).; equivalent to setting a time limit on the validity of the ticket representing the resold right to occupy a previously vacated seat or space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker with the teachings of Scarborough by incorporating the features for setting an expiration time for an event such that sold/resold tickets for the event become invalid after a set time period, as taught by Scarborough, into the system of Zamer/Denker that is configured to allow users to resell valid tickets to other users. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “further enhance transaction security” (col. 11, line 35), as suggested by Denker. Further, one of ordinary skill in the art would have recognized that the teachings of Scarborough are compatible with the system of Zamer/Denker as they share capabilities and characteristics, namely they are both systems directed to offering tickets for sale to potential event attendees located near an event venue. 

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Zamer U.S. Publication No. 2015/0154571, hereafter known as Zamer, in view of Denker et al. U.S. Patent No. 10,366,373, hereafter known as Denker, in further view of Scarborough U.S. Publication No. 2014/0379390, hereafter known as Scarborough, in further view of Pace et al. U.S. Publication No. 2016/0260031, hereafter known as Pace. 

Claim 28: Zamer/Denker/Scarborough teaches the limitations of claim 27. Although Zamer/Denker/Scarborough teaches features for transferring resale tickets from an event attendee to another user wherein the tickets include a scannable barcode for accessing a venue and seat, Zamer/Denker/Scarborough does not explicitly teach wherein the scannable car code or QR code image is a scannable QR code image the scannable QR code images changes within a time interval.
	However, Pace teaches the following:
	Wherein the scannable bar code or QR code image is a scannable QR code image;
	Pace teaches “ a second user connected to the server may select one or more of the listed tickets for sale from the first user […] the second user may be able to select one or more tickets from the marketplace via a user interface of a mobile application […]  the second user may be able to select the one or more tickets for resale by the first user” (¶ [0143]); “The purchase may be made through a mobile application” (¶ [0144]); “In step S1907, the server associates the access rights of the purchased ticket with the determined user credentials of the second user […] the server may generate at least an identification token […] The identification token may be displayed on the second user's mobile device to allow the venue to visually determine that the second user has access rights to the venue for an event” (¶ [0146]); “ an identification token may be selected from any one or more of the following non-limiting examples: Quick Response (“QR”) code” (¶ [0045]); “A venue-centric scanner device 24 may be configured to receive and authenticate the access rights” (¶ [0053]).
	Thus, Pace teaches a system in which a second user may purchase a resale ticket from a first user. Once the second user purchases the resale ticket, the server then associated the access rights with the second user and transmits an identification token (QR code) to be displayed on the second user’s device that may be scanned by a scanning device at the venue; equivalent to wherein the scannable bar code or QR code image is a scannable QR code image.

	The scannable QR code image changes within a time interval;
	Pace teaches “a method for viewing a user's tickets via a user interface […] The method 800 begins at a first step 801 wherein a user requests to view tickets associated with the user's account” (¶ [0089]); “The application may then display a ticket management page for the user associated with the selected ticket […] The ticket management page may include user-selectable options such as an option to check into the venue event with the selected ticket or ticket item […] the check-in option may be disabled for a period of time until a specific duration before the event start time” (¶ [0090]); “a user check in may automatically initiate […] within a certain time frame such as on or before the event start time” (¶ [0091]); “In step 1105, the system may determine the state of the ticket. […] The state of the ticket may include the access rights associated with the ticket and whether the ticket is currently flagged as checked in or checked out […] In step 1106, the system generates at least one or more new identification tokens in association with the current user and ticket credentials and the state of the ticket. […] an identification token for a ticket flagged as checked in may result in the generation of a green identification token” (¶ [0107]); “In step 1107, the system associates the new identification token or identification tokens with the ticket” (¶ [0108]). 
	Thus, Pace teaches a system that may automatically check-in a user within a certain time frame on or before the event start time. The system may then determine that the state of the user’s ticket is flagged as checked-in and subsequently generate a new identification token (QR code) for the user; equivalent to the scannable QR code image changing within a time interval. 

	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the system of Zamer/Denker/Scarborough with the teachings of Pace by incorporating the features for generating a QR code associated with a resale ticket that is then transferred to the purchaser of the resale ticket and modifying the QR code of the ticket within a particular time frame before the event start time, as taught by Pace, into the system of Zamer/Denker/Scarborough that enables ticketholders to re-sell and transfer their own tickets to another person. One of ordinary skill in the art would have been motivated to make this modification, as described above, when one considers that by generating a QR code for a resale ticket, associating a purchaser with the QR code of the resale ticket, and changing the QR code of the ticket within a particular time frame before the start time of an event “prevents fraudulent copies of the access right and allows for secure transfer of access rights” (¶ [0009]), as suggested by Pace. Further, one of ordinary skill in the art would recognize that the teachings of Pace are compatible with the system of Zamer/Denker/Scarborough as they share capabilities and characteristics, namely they are both systems directed to re-selling tickets and transferring said ticket from the original ticket owner to purchasing user. 

Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Zamer U.S. Publication No. 2015/0154571, hereafter known as Zamer, in view of Denker et al. U.S. Patent No. 10,366,373, hereafter known as Denker, in further view of Scarborough U.S. Publication No. 2014/0379390, hereafter known as Scarborough, in further view of Ben-Yaacov et al.  WO2012116239A2, hereafter known as Ben-Yaacov. 

Claim 33: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker/Scarborough does not explicitly teach, however Ben-Yaacov does teach, the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of other system users in the venue who have identified themselves as being potential early exits. 
	Ben-Yaacov teaches “A method for resale of digital assets” (see Abstract); “methods and systems for enabling post- acquisition revenues for digital assets” (¶ [0007]); “One such post-acquisition revenue opportunity is a market for used digital assets, referred to herein as "e-used assets" (¶ [0008]); “providing a market for buying and selling e-used digital asset, determining an appropriate market price therefor […] Registrar 120 registers one or more offers to sell a digital asset, by respective one or more consumers who purchase the digital asset through an e-tailer, E, and who obtained permission from the publisher, P, of the asset to resell the digital asset […] Analysis module 2910 analyzes the offers to sell and offers to buy which were registered by registrar 120, and determines a price for the digital asset based on supply and demand” (¶ [0245]).
	Thus, Ben-Yaacov teaches a system that enables customer to resell a used asset (“e-used asset”). Further, the system teaches a feature for determining an appropriate price for reselling the particular e-used asset by analyzing the other offers to sell the particular e-used asset and setting the price based on supply and demand. Accordingly, the system determines a price for reselling a particular used asset based on the volume of other sellers who are offering to resell the same used asset (but for the ticket holders of the system of Zamer that are within an event venue, asked whether they are leaving the event, and prompted to resell their tickets at a particular price ¶ [00108]); equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of other system users in the venue who have identified themselves as being potential early exits.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker/Scarborough with the teachings o Ben-Yaacov by incorporating the features for determining an appropriate price for reselling a particular used asset based on the volume of other sellers who are offering to resell the same used asset, as taught by Ben-Yaacov, into the system of Zamer/Denker/Scarborough that is configured to detect/identify ticket holders who are potentially departing from an event, send a message to confirm whether or not they are leaving the event, and prompt the identified ticket holders to resell their tickets at a particular price. As such, one of ordinary skill in the art would have recognized that such a modification would enable the system of Zamer/Denker/Scarborough to identify ticket holders who are potentially departing from an event, confirm whether or not the ticket holders are leaving the event, and prompt the ticket holder to resell their ticket at a particular price based on a supply and demand (amount of other departing ticket holders at the venue seeking to resell their tickets). One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer. 

Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Zamer U.S. Publication No. 2015/0154571, hereafter known as Zamer, in view of Denker et al. U.S. Patent No. 10,366,373, hereafter known as Denker, in further view of Scarborough U.S. Publication No. 2014/0379390, hereafter known as Scarborough, in further view of Griffith et al.  U.S. Patent No. 10,055,780, hereafter known as Griffith. 

Claim 35: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker/Scarborough does not explicitly teach, however Griffith does teach, the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, the weather at the time of the event. 
	Griffith teaches “system may be utilized to implement real time transactions for the re-sale of tickets […] Ticket pricing is set primarily by the sellers via the auction process. It may also be influenced or dynamically adapted according to a number of factors […] The following are some factors that the system may apply to affect the pricing of a ticket: […] ticket pricing is influenced by weather and other exogenous events (traffic, parking, availability of transit)” (col. 3, lines 33-49).
	Thus, Griffith teaches a system configured to allow users to resell event tickets at a set price, where the price may be dynamically adapted according to a number of factors. Some of the factors that the system may apply to affect the pricing include weather; equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, the weather at the time of the event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker/Scarborough with the teachings of Griffith by incorporating the features for dynamically pricing a resale ticket based on weather information, as taught by Griffith, into the system of Zamer/Denker/Scarborough that prompts ticket holders to resell tickets at a particular suggested price. One of ordinary skill in the art would have been motivated to make this modification to the system of Zamer/Denker/Scarborough by including the features for suggesting a particular ticket resale price based on weather information with the purpose to further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer.  

Claims 36 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Zamer U.S. Publication No. 2015/0154571, hereafter known as Zamer, in view of Denker et al. U.S. Patent No. 10,366,373, hereafter known as Denker, in further view of Scarborough U.S. Publication No. 2014/0379390, hereafter known as Scarborough, in further view of Addington WO2006122098A2, hereafter known as Addington. 

Claim 36: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker/Scarborough does not explicitly teach, however Addington does teach, the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a score of the event if it is a sporting event. 
	Addington teaches “A system and method are provided for facilitating the buying and selling of event tickets. The system and method disclosed herein includes a system and method for valuing and selling unsold tickets shortly before and/or during the event […] allow users to interact with a ticket trading system via telephone or internet in order to search for tickets available for sale […]  The disclosed system and method can incrementally adjust the prices of the available tickets according to one or more demand variables having values that reflect various demand indicators” (see abstract); “ Event Client system and/or other related ticket client computer systems 170 can also include systems for providing data about an event while the event is in progress, and the trading system can use information included in such data for calculating and/or adjusting ticket event prices. For example, if the event is a sporting event, the systems 170 can provide data representative of game statistics (e.g., for baseball: inning, score, runs, hits, homeruns, errors; for football: quarter, score, touchdowns, running yard, passing yards)“ (pg. 8, lines 14-22).  
	Thus, Addington teaches a system that is configured to facilitate the buying/selling of event tickets during an event, where the system may determine, calculate, and adjust ticket prices based on game statistics (scores, homeruns, touchdowns, etc.); equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a score of the event if it is a sporting event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker/Scarborough with the teachings of Addington by incorporating the features for calculating and adjusting ticket prices based on game statistics (scores, homeruns, touchdowns, etc.) and selling the tickets during the sporting event according to the adjusted prices, as taught by Addington, into the system of Zamer/Denker/Scarborough that prompts ticket holders to resell tickets at a particular suggested price. One of ordinary skill in the art would have been motivated to make this modification to the system of Zamer/Denker/Scarborough by including the features for suggesting a particular ticket resale price based on game statistics of the sporting event with the purpose to further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer.  

Claim 38: Zamer/Denker/Scarborough teaches the limitations of claim 30. Further, Zamer/Denker/Scarborough does not explicitly teach, however Addington does teach, the following:
	Wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of transactions for the same event that have closed within the last 5 minutes. 
	Addington teaches “A system and method are provided for facilitating the buying and selling of event tickets. The system and method disclosed herein includes a system and method for valuing and selling unsold tickets shortly before and/or during the event […] allow users to interact with a ticket trading system via telephone or internet in order to search for tickets available for sale […]  The disclosed system and method can incrementally adjust the prices of the available tickets according to one or more demand variables having values that reflect various demand indicators” (see abstract); “The pricing algorithm of the present invention can be configured to account for variations in demand […]  embodiments can include automatic or manual entry or tracking of any of these demand variables“ (pg. 18, lines 20-26); “Demand Flow Purchases (DP) Volume of purchases of tickets for the event in specific increments of time either prior to the event's beginning or the since the beginning of the event (e.g. 1 1 tickets sold in the past 90 seconds and the remaining time until the event starts is 23 minutes, 30 seconds; or 6 tickets sold in the past 120 seconds and the time that has past since the event's beginning is 10 minutes, 15 seconds). (Automated Tracking)” (pg. 21, lines 16-21); “Pace Interval (Pl) - This is the specific increment of time used in combination with the DA, DS, DP variables and the AT, ST, PT variables respectively […] it will function with the ability to set "bands" for the interval setting in order to further avoid predictability of trading changes (e.g. can be set to randomly move within a 3 minute to 5 minute band or other range)” (pg. 22, lines 11-20). 
	Thus, Addington teaches a system that is configured to facilitate the buying/selling of event tickets during an event, where the system may calculate and adjust ticket prices according to demand variables/ variations in demand. One of the demand variables that may impact a ticket price includes Demand Flow Purchases (DP) which indicates the volume of purchases of tickets for the event in specific increments of time since the beginning of the event (e.g. 6 tickets sold in the past 120 seconds), where the specific increment of time can be set to randomly move within a 3 minute to 5 minute band, or any other range; equivalent to wherein the setting of the proposed suggested price being algorithmically is based on, or as a function of, a number of transactions for the same event that have closed within the last 5 minutes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zamer/Denker/Scarborough with the teachings of Addington by incorporating the features for calculating/adjusting ticket prices based on variations in demand that may be determined based on tracking/measuring the volume of ticket purchases in specific increments of time (such as 5 minutes), as taught by Addington, into the system of Zamer/Denker/Scarborough that prompts ticket holders to resell tickets at a particular suggested price. One of ordinary skill in the art would have been motivated to make this modification to the system of Zamer/Denker/Scarborough by including the features for suggesting a particular ticket resale price according to a measured demand variation (that is determined based on measuring volume of ticket sales within specific increments of time) with the purpose to further “help event venue owners maximize attendance and efficiently manage the distribution of tickets for available seats before and during ticketed events” (¶ [0023]), as suggested by Zamer.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628